Citation Nr: 0010615	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  97-09 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for scoliosis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Hardzog, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to March 
1959.

In December 1995, the veteran withdrew his appeal with 
respect to the issue of whether he had filed a timely appeal 
of the denial of service connection for scoliosis of the 
lumbar spine.  He requested that the regional office (RO) 
reopen his claim for service connection for scoliosis of the 
lumbar spine, based on the submission of new and material 
evidence.  This appeal arises from the February 1996 rating 
decision in which the RO denied the veteran's request.

At his December 1999 hearing, the veteran appeared to raise 
the issue of entitlement to service connection for the 
residuals of a back injury, other than scoliosis of the 
lumbar spine, due to in-service trauma.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In an April 1978 rating decision, the RO denied the 
veteran's claim for service connection for scoliosis of the 
lumbar spine.  The veteran did not file a timely appeal.

2.  Additional evidence submitted since the RO's April 1978 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the RO's April 1978 rating decision 
is not new and material; the decision is final and the claim 
for service connection for scoliosis of the lumbar spine is 
not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records reveal that, upon 
enlistment examination in April 1956, the examiner observed 
scoliosis and a pelvic tilt to the right.  It was noted that 
these conditions were not considered disabling.  In June 
1958, back strain was assessed.  In December 1958, the 
veteran complained of pain in the lumbar region.  He reported 
that he had experienced backaches since age six, after an 
acute febrile illness.  Examination yielded an impression of 
kypho-scoliosis, moderate, secondary to probably to a 
childhood febrile disease.  In February 1959, scoliosis of 
the lumbar spine, severe, developmental, was diagnosed.  In 
March 1959, a Board of Medical Survey recommended the 
veteran's discharge from the U.S. Navy.  It was determined 
that the veteran had a severe scoliosis of the lumbar spine 
that had existed prior to his enlistment and had not been 
aggravated by his period of service to any degree greater 
than would have been encountered in normal civilian life.

In a letter dated in October 1960, the veteran informed the 
U.S. Navy that he would like to re-enter the Navy if it was 
possible.  He stated that he had left the Navy because he had 
injured his back aboard a ship.  However, he reported that 
his back was "O.K. now" and never bothered him anymore.

In an April 1978 rating decision, the RO denied the veteran's 
claim for service connection for scoliosis of the lumbar 
spine.  The RO noted that scoliosis was a constitutional or 
developmental abnormality and that aggravation during the 
veteran's period of active duty could not be conceded.  The 
RO notified the veteran of its decision in May 1978.  In 
August 1979, the veteran filed a new claim for service 
connection for a back injury.  In response, the RO informed 
him that his claim had previously been denied and forwarded a 
copy of the May 1978 denial letter.  The veteran filed a 
notice of disagreement in December 1979, in which he stated 
that he wished to "appeal the decision received concerning 
my service connected claim for back problems."  Thereafter, 
the RO informed him that his notice of disagreement had not 
been timely filed.

The evidence submitted since the RO's 1978 decision consists 
of private chiropractic records, Department of Veterans 
Affairs (VA) medical records, and the veteran's hearing 
testimony.

Private chiropractic records dated in November 1988 reflect 
complaints of low back pain of two or three day's duration.  
It was noted that there was no trauma and that the veteran 
reported that low back pain had been recurrent over the 
years.  It was noted that the veteran felt better immediately 
with treatment.  The chiropractor observed that the veteran 
had scoliosis.

At his December 1995 hearing at the RO, the veteran testified 
that he had never received the correspondence from the RO in 
1978 that indicated that his claim had been denied.  Hearing 
Transcript (T.) at 1.  He recalled that he had changed 
residences and undergone hospitalization in 1978.  T at 2.

VA clinical records reveal that the veteran complained of 
back pain in March 1997.  It was noted that he had previously 
been seen in consultation in November 1995.  Following 
examination, the assessment was of unchanged rotatory 
scoliosis.  It was further assessed that there were some 
accompanying degenerative changes.

At his December 1999 hearing before a Member of the Board of 
Veterans' Appeals (Board), the veteran testified that a 
chiropractor had informed him that he had incurred a back 
disability as a result of an injury.  T. at 4, 11.  He stated 
that he had attempted to obtain records from the 
chiropractor, but that the chiropractor had retired and the 
records could not be located.  T. at 5, 14.  He reported that 
he had injured his back on several occasions in service.  T. 
at 6-8.  He stated that, post service, he had first sought 
medical treatment for his back in 1963.  T. at 10.  He 
reported that the physician at that time had diagnosed a 
curvature of the spine.  Id.


II.  Pertinent Law and Regulations

Service Connection

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131 (West 
1991).  Service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1999).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Congenital or developmental defects are not diseases or 
injuries for VA compensation purposes and may not be service 
connected.  38 C.F.R. § 3.303(c) (1999); VAOPGCPREC 82-90, 55 
Fed. Reg. 45711 (1990).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  Jensen v. Brown, 
4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).


Finality and Reopening Claims

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Court has announced a three-step analysis for use in 
determining whether to reopen previously and finally denied 
claims.  Elkins v. West, 12 Vet. App. 209 (1999).  Under the 
Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203, 206 (1999).


III.  Analysis

As a preliminary matter, the Board notes that the RO denied 
the veteran's request to reopen his claim under the Court's 
legal standard that was in effect prior to the Federal 
Circuit's decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether an 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In instances where due 
process may be compromised and an appellant may be 
prejudiced, remand is necessary.  In view of the fact that 
the Court has held in Fossie v. West, 12 Vet. App. 1 (1998), 
that the standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously employed by Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), the Board determines that 
the veteran will not be prejudiced by the Board's 
consideration of this matter.  See Bernard, 4 Vet. App. at 
393-94.

In an April 1978 rating decision, the RO denied the veteran's 
claim for service connection for scoliosis of the lumbar 
spine.  The veteran did not file a timely appeal.  The post-
service chiropractic and VA clinical records submitted since 
the 1978 decision are new in that they were not previously of 
record.  These records show that the veteran complained of 
and had a history of back pain, that scoliosis was noted, as 
were degenerative changes in the recent VA medical records.  
.  However, the records do not reflect a causal link between 
scoliosis of the lumbar spine and an incident of service or 
contain any expert opinion to the effect that or otherwise 
show that preexisting scoliosis was aggravated during 
service.  Hence, the evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim, as it does not tend to show that scoliosis of the 
lumbar spine was incurred or aggravated during service.  
Therefore, it is not new and material.  See 38 C.F.R. 
§ 3.156(a).

Likewise, the veteran's hearing testimony is not new and 
material because it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).  That is, it does not tend to show 
that scoliosis of the lumbar spine was incurred in service, 
and it does not disclose the etiology of any untoward 
increase in pathology in service.  To the extent that the 
veteran's testimony indicates that he incurred an in-service 
back injury resulting in disability, the Board notes that 
such a contention is more appropriately addressed within the 
context of a new claim for service connection for the 
residuals of a back injury, other than scoliosis of the 
lumbar spine, due to in-service trauma.  As noted in the 
Introduction, this issue is referred to the RO for 
appropriate action.

Finally, the Board is cognizant of the veteran's testimony 
that he did not receive notice of the RO's April 1978 rating 
decision.  However, when the May 1978 denial letter was 
mailed by the RO, it was sent to the veteran's address of 
record.  This is the extent of VA's responsibility under 
38 C.F.R. § 19.25 (1999).  The Court has held that the law 
requires only that the VA mail a notice to the address of 
record, and that the law then presumes the regularity of the 
administrative process in the absence of clear evidence to 
the contrary.  Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992).  Further, a claim of non-receipt of itself is not 
sufficient to rebut this presumption of regularity of notice.  
Id. at 65.  Because the letter was not returned 

by the United States Postal Service as undeliverable, the VA 
was not put on notice of any non-receipt.


ORDER

New and material evidence not having been presented to reopen 
the claim for service connection for scoliosis of the lumbar 
spine, service connection remains denied.




		
	Steven L. Keller
	Member, Board of Veterans' Appeals



 
- 8 -


- 8 -


